                                       Case 3:14-cr-00175-WHA Document 1419 Filed 08/19/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                  Plaintiff,                            No. CR 14-00175 WHA

                                  12            v.
Northern District of California
 United States District Court




                                  13   PACIFIC GAS AND ELECTRIC                             FURTHER ORDER REQUESTING
                                       COMPANY,                                             RESPONSE AND RE UPCOMING
                                  14                                                        HEARING
                                                      Defendant.
                                  15

                                  16

                                  17        Responses to the questions posed at Dkt. Nos. 1417 and 1418 shall be sworn under oath.

                                  18   For matters related to the events of July 13 the troubleman should answer based on personal

                                  19   knowledge or his best information (if he lacks personal knowledge). If he lacks personal

                                  20   knowledge but others do have personal knowledge, then they should answer too (under oath as

                                  21   well).

                                  22        PG&E shall please advise the Court in writing by AUGUST 24 AT NOON whether it will

                                  23   produce the troubleman voluntarily, in person, at the hearing on September 13, 2021, at 2:00

                                  24   p.m., without the necessity of a subpoena. Failing this, the Court will issue a subpoena on its

                                  25   own and have it served by the U.S. Marshals Service. PG&E shall by AUGUST 24 AT NOON

                                  26   also produce to the Court the home address of the troubleman who reported the Dixie Fire.

                                  27   (This may be done under seal.)

                                  28
                                       Case 3:14-cr-00175-WHA Document 1419 Filed 08/19/21 Page 2 of 2




                                   1         The deadline for any motion to move the September 13 hearing date is AUGUST 24 AT

                                   2   NOON.

                                   3         PG&E shall today serve a copy of this order, and the orders at Dkt. Nos. 1417 and 1418,

                                   4   on counsel for the troubleman. Counsel for the troubleman shall also advise the Court by

                                   5   AUGUST 24 AT NOON, whether the troubleman will appear in person voluntarily on September

                                   6   13 or if a subpoena will be required.

                                   7         PG&E shall provide the Court with transcripts of any 911 calls and transcripts of any

                                   8   calls to Cal FIRE reporting the Dixie Fire made by the troubleman, his supervisor, and any

                                   9   other PG&E employee. Additionally, PG&E shall provide transcripts of radio calls that the

                                  10   troubleman made (reporting the fire) to the dispatch centers at Rocklin and Chico, to his

                                  11   supervisor, to Cal FIRE, and to any other emergency responder. It shall also produce the

                                  12   transcripts of radio calls made to the troubleman by his supervisor, as well as any other party,
Northern District of California
 United States District Court




                                  13   in response to the initial notification about the Dixie Fire. If transcripts are not possible, then

                                  14   produce summaries.

                                  15         By AUGUST 24 AT NOON, PG&E shall also produce under seal the name and address

                                  16   where a subpoena may be served for the PG&E employee(s) who summarized to the monitor

                                  17   the information about another employee who spotted a drone in a contractor’s car on July 14.

                                  18
                                  19

                                  20        IT IS SO ORDERED.

                                  21

                                  22   Dated: August 19, 2021.

                                  23

                                  24
                                                                                                WILLIAM ALSUP
                                  25                                                            UNITED STATES DISTRICT JUDGE
                                  26
                                  27

                                  28
                                                                                        2
